Citation Nr: 1022951	
Decision Date: 06/21/10    Archive Date: 07/01/10

DOCKET NO.  07-09 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a disability rating in excess of 50 percent 
for an anxiety reaction.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The Veteran had active military service from July 1956 to 
November 1958.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2005 rating determination 
of a Regional Office (RO) of the Department of Veterans 
Affairs (VA) in St. Petersburg, Florida.  The issue before 
the Board today was remanded in January 2008 for further 
evidentiary and procedural development.  As discussed below, 
the Board finds that there was substantial compliance with 
its remand; thus, it may proceed with a decision at this 
time.  See Stegall v. West, 11 Vet. App. 268 (1998).

A hearing was held in June 2007 by Veterans Law Judge Milo 
Hawley as to the issue before the Board today.  Thereafter, 
this issue was remanded by Veterans Law Judge Milo Hawley in 
January 2008 for further evidentiary and procedural 
development.  In March 2009, the Veteran presented additional 
testimony at a hearing before Veterans Law Judge Michelle 
Kane.  These Veterans Law Judges were designated by the 
Chairman to conduct the hearings pursuant to 38 U.S.C.A. § 
7107(c), (e)(2) (West 2002) and are therefore included in the 
panel of judges rendering the determination in this case.  
Transcripts of the hearing testimony are in the claims file.

(Other than the single issue listed above, there are many 
other issues on appeal.  The issues of whether new and 
material evidence has been received sufficient to reopen a 
previously disallowed claim of entitlement to service 
connection for coronary artery disease as secondary to an 
anxiety reaction and entitlement to service connection for 
diabetes mellitus and hypothyroidism as secondary to coronary 
artery disease are the subject of a request for a medical 
opinion pursuant to 38 C.F.R. § 20.901 (2009).  The issues of 
entitlement to an initial compensable disability rating for 
bilateral hearing loss, entitlement to an effective date 
prior to September 8, 2008, for the award of service 
connection for tinnitus, and entitlement to a total 
disability rating based on individual unemployability have 
been deferred and will be the subject of a later Board 
decision.)


FINDING OF FACT

The Veteran's anxiety reaction is characterized throughout 
this appeal by no more than moderate occupational and social 
impairment manifested by reduced reliability and productivity 
and symptoms such as depressed mood, anxiety with occasional 
panic attacks, circumstantial speech, diminished interest in 
social interaction, irritability, and chronic sleep 
impairment with nightmares.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 50 percent 
for anxiety reaction have not been met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic 
Code 9400 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must (1) notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, (2) which information and evidence VA will obtain, 
(3) and which information and evidence the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.159 (2009).  

Review of the claims file reveals that a May 2008 letter 
satisfied VA's duty to notify requirements.  See Dingess v. 
Nicholson, 19 Vet. App. 473, 484 (2006).  In this regard, 
this letter informed the Veteran of the requirements needed 
to establish entitlement to a higher disability rating for 
his service-connected anxiety reaction.  It also requested 
that he provide enough information for the RO to request 
records from any sources of information and evidence 
identified by the Veteran, as well as what information and 
evidence would be obtained by VA, namely, records like 
medical records, employment records, and records from other 
Federal agencies.  

Ideally, all notice and assistance provisions of VCAA should 
be provided to a claimant prior to any adjudication of the 
claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  
However, VA may proceed with adjudication of a claim if 
errors in the timing or content of the notice are, as in this 
case, not prejudicial to the claimant.  Dunlap v. Nicholson, 
21 Vet. App. 112 (2007); Mayfield v. Nicholson, 19 Vet. App. 
103, 121 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006).  In the present case, the Veteran was provided 
ample opportunity to meaningfully participate in the 
adjudicatory process and, following the issuance of the May 
2008 VCAA letter, the entire record was reviewed and the 
claim was readjudicated in a rating decision and supplemental 
statement of the case dated in September 2008.  Under these 
circumstances, there is no prejudice in the Board proceeding 
with the current appeal.  See id.; see also Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006) (a statement of the case 
that complies with all applicable due process and 
notification requirements constitutes a readjudication).

Turning to VA's duty to assist, the Board finds that VA has 
fulfilled its duty to assist the Veteran in making reasonable 
efforts to identify and obtain relevant records in support of 
the claim decided herein and providing a VA examination when 
necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c) (2009).  In this regard, the Veteran's service 
treatment records are associated with the claims folder, as 
well as all relevant VA and non-VA treatment records that 
pertain to his anxiety reaction claim.  The Veteran has not 
identified any additional relevant, outstanding records that 
need to be obtained before deciding this claim.  

In addition to the above development, the Veteran was 
afforded two VA psychiatric examinations during the pendency 
of this appeal which the Board finds adequate for rating 
purposes.  See 38 C.F.R. § 4.2 (2009); see also Barr v. 
Nicholson; 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 
21 Vet. App. 120, 123 (2007).  These examination reports 
contain clinical findings that are relevant to the diagnostic 
criteria used to evaluate the Veteran's anxiety reaction and, 
as explained in more detail below, there is sufficient 
discussion as to the functional impact of this disability and 
its related symptoms on the Veteran's daily life and 
employment.  Finally, with regard to the most recent 
examination dated in August 2008, the VA examiner was able to 
review the entire claims file in conjunction with the 
examination.  

Under the circumstances of this case, "the record has been 
fully developed," and it is difficult to discern what 
additional guidance VA could have provided to the appellant 
regarding what further evidence he should submit to 
substantiate his claim.  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.  

Compliance with Prior Board Remand(s)

The Board previously remanded this appeal in January 2008 for 
the purpose of obtaining any outstanding VA treatment records 
from the Bay Pines VA Medical Center since December 2007 as 
well an updated VA psychiatric examination.  The current 
record reflects that VA treatment records, including mental 
health records, were obtained in accordance with the Board's 
remand directive.  Additionally, as discussed above, a new VA 
psychiatric examination was provided in August 2008 which the 
Board has found to be adequate for rating purposes.  Thus, it 
appears that there was substantial compliance with the 
January 2008 remand directives and the Board may continue 
with its determination.  See Stegall v. West, 11 Vet. App. 
268 (1998).

Analysis

The Veteran was previously in receipt of disability benefits 
for an anxiety reaction, rated as 30 percent disabling.  In 
May 2005, he filed a claim for an increased disability rating 
which was denied by an RO rating decision dated in July 2005.  
The Veteran perfected an appeal as to this denial and, during 
the pendency of the appeal, the RO awarded an increase from 
30 percent to 50 percent effective May 12, 2005, the date of 
receipt of his increased rating claim.  The Veteran continued 
to indicate his disagreement with this disability rating and 
this issue is now before the Board on appellate review.  See 
AB v. Brown, 6 Vet. App. 35, 38 (1993) (on a claim for an 
original or increased rating, a veteran will generally be 
presumed to be seeking the maximum benefit allowed by law and 
regulation, and it follows that such a claim remains in 
controversy, even if partially granted, where less than the 
maximum benefit available is awarded).  

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2009) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the service treatment records and all other evidence 
of record pertaining to the history of the Veteran's service-
connected disability.  It has found nothing in the historical 
record that would lead to the conclusion that the current 
evidence of record is not adequate for rating purposes.  
Finally, this case presents no evidentiary considerations, 
except as noted below, that would warrant an exposition of 
the remote clinical history and findings pertaining to the 
disability at issue.

By way of background, disability evaluations are determined 
by applying the criteria set forth in the VA Schedule for 
Rating Disabilities (hereinafter "Rating Schedule"), found 
in 38 C.F.R. Part 4.  The Board attempts to determine the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, and the assigned rating is based, 
as far as practicable, upon the average impairment of earning 
capacity in civil occupations.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.10 (2009).  Generally, the Board 
has been directed to consider only those factors contained 
wholly in the rating criteria.  See Massey v. Brown, 7 Vet. 
App. 204, 208 (1994); but see Mauerhan v. Principi, 16 Vet. 
App. 436, 442-3 (2002) (finding it appropriate to consider 
factors outside the specific rating criteria in determining 
level of occupational and social impairment).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability more closely approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2009).  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the veteran.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 4.3 (2009).

As noted above, the issue before the Board is entitlement to 
a disability rating in excess of 50 percent for an anxiety 
reaction (hereinafter "anxiety disorder").  Such disability 
is evaluated pursuant to 38 C.F.R. § 4.130, Diagnostic Code 
9400, and under this diagnostic code, a 50 percent disability 
rating is warranted when there is occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9400 
(2009).

A 70 percent disability rating is warranted when there is 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or worklike setting); inability to establish and 
maintain effective relationships.  Id.

Finally, a 100 percent disability rating is warranted when 
there is total occupational and social impairment, due to 
such symptoms as: persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time and place; memory loss for 
names of close relatives, own occupation, or own name.  Id.

The Board has reviewed the medical and lay evidence of record 
dated throughout this appeal and concludes that a 
preponderance of the evidence is against the assignment of a 
higher disability rating for the Veteran's anxiety disorder.  
As discussed in more detail below, his anxiety disorder is 
productive of no more than moderate symptomatology 
characterized by occasional panic attacks, low level 
depression, chronic sleep impairment with occasional 
nightmares, and irritability.  Evidence of symptomatology 
more consistent with a 70 percent or 100 percent schedular 
disability rating, such as suicidal ideation, severely 
impaired impulse control, obessessional rituals and/or 
inappropriate behavior, near-continuous panic or depression, 
evidence of psychosis, a demonstrated inability to care for 
one's self, and an inability to establish and maintain 
effective relationships, has not been shown to exist at any 
time during this appeal.  

Initially, the Board observes that the medical evidence 
contains a number of Global Assessment of Functioning (GAF) 
scores ranging from 54 to 70 throughout this appeal.  The 
Diagnostic and Statistical Manual of Mental Disorders 
contemplates that the GAF scale be used to gauge a person's 
level of functioning at the time of the evaluation (i.e., the 
current period).  See Carpenter v. Brown, 8 Vet. App. 240, 
242 (1995) (GAF scores are a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness").  

In the instant appeal, the Veteran's GAF scores of 54 to 70 
reflect "mild" to "moderate" symptoms and/or "some" to 
"moderate" difficulty in social or occupational 
functioning.  THE DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 
[hereinafter DSM-IV], 46-7 (Am. Psychiatric Ass'n 4th ed.) 
(1994).  Such scores appear to support the currently assigned 
50 percent disability rating and not a higher disability 
rating.  GAF scores are relevant to the Board's analysis.  
However, they are not be viewed outside the context of the 
entire record and will not, therefore, be relied upon as the 
sole basis for assignment of a disability rating.  

Turning to the remaining evidence of record, there is no 
indication that the Veteran has exhibited behaviors which 
would result in more severe social and occupational 
functioning, thereby entitling him to a higher disability 
rating.  For example, Diagnostic Code 9400 contemplates 
symptoms such as disorientation to time, place, or space, 
gross impairment in thought process or communication, 
illogical, obscure, or irrelevant speech, and neglect of 
personal appearance and hygiene, all of which would 
negatively impact a person's social and occupational 
functioning.  Treatment and examination reports dated 
throughout this appeal, however, indicate that the Veteran 
appears well-groomed and casually dressed, expresses thoughts 
that are relevant, coherent, and goal-oriented, and that he 
is oriented to time, place, and person.  There is also no 
evidence of any psychosis, including persistent delusions or 
hallucinations.  

The Board acknowledges that the May 2005 VA examiner 
described the Veteran's speech as circumstantial; however, 
such symptomatology is expressly contemplated by his 50 
percent disability rating.  Conversely, there is no 
indication in the May 2005 VA examination report, nor in 
subsequent examination and treatment reports, that the 
Veteran's speech has ever been illogical, obscure, or 
irrelevant as contemplated by a 70 percent disability rating.  
Rather, treating and examining physicians noted that the 
Veteran was able to communicate effectively and 
appropriately.  Additionally, it was noted throughout by the 
Veteran's treating physicians and VA examiners that he does 
not exhibit any impairment of thought process and that the 
content of his thoughts are logical, organized, and coherent.  

The Veteran testified during this appeal that he occasionally 
will become disoriented while driving and must pull over to 
the side of the road to calm his nerves.  Spatial 
disorientation is a symptom contemplated by a 70 percent 
disability rating.  However, the Veteran's symptoms appears 
to be situational and associated with panic attacks that, 
according to him, occur no more than once per week.  See VA 
Psychiatric Examination Report dated in August 2008 
(situational anxiety once per week).  Thus, the Board does 
not find his occasional disorientation while driving to cause 
severe social and/or occupational impairment.  

In addition to testifying as to his intermittent 
disorientation, the Veteran indicated at the March 2009 Board 
hearing that his wife occasionally has to remind him to 
shave, thereby suggesting that he experiences problems 
related to memory and/or ability to maintain hygiene.  The 
Veteran is competent to testify as to his tendency to forget 
to shave, but such habit, by itself, does not demonstrate 
memory loss as contemplated by higher disability ratings or 
neglect of personal appearance.  As previously mentioned, all 
of the treatment and examination reports of record expressly 
note the Veteran to be well-groomed.  Additionally, there has 
been no evidence of cognitive impairment, including memory 
loss for names of close relatives, own occupation, or own 
name, throughout this appeal.  

VA treatment records indicate that the Veteran has been 
receiving regular psychiatric care since approximately July 
2007 for anxiety and depression, to include the use of 
psychotropic medications.  Relevant to this determination, 
however, such records reflect that his anxiety and depression 
have had no more than a moderate impact on his functioning.  
In this regard, despite lay assertions that he has lost the 
desire to do anything, VA treatment and examination reports 
note that he continues to pursue hobbies such as swimming and 
walking despite increasing stress and anxiety over financial 
problems.  See, e.g., August 2008 VA Psychiatric Examination 
Report (can no longer afford to bowl and golf, but still 
walks and swims); VA Psychiatry Note dated in December 2007 
(reports that he walks regularly, plays golf, and swims); VA 
Psychiatric Examination Report dated in May 2005 (reports 
that he has lots of friends and no problems with social 
functioning).  In addition to illustrating a continued desire 
in extracurricular activities, such evidence also tends to 
show that the Veteran has been able to adapt to stressful 
circumstances by maintaining activities outside the home 
despite financial stress.  Further support of this latter 
conclusion is the fact that VA treatment records dated 
throughout this appeal period expressly note that the Veteran 
has "somewhat effective coping skills."

The Board does not deny that the Veteran's mood has been 
described as "depressed" throughout this appeal and that 
his anxiety was objectively observed on more than one 
occasion.  However, the mere existence of these symptoms is 
not sufficient to warrant a disability rating in excess of 50 
percent.  Rather, it must be shown that his depression and/or 
anxiety affect his ability to function independently, 
appropriately, and effectively, such that he exhibits 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood.  See Mauerhan v. 
Principi, 16 Vet. App. 436 (2002); 38 C.F.R. § 4.130, 
Diagnostic Code 9400.  The Veteran asserts that he meets this 
criteria as evidenced by the fact that his primary care 
physician required him to change his living situation in 
March 2006 to one with more supervision.  He testified at the 
June 2007 Board hearing that he subsequently moved in with a 
retired nurse.  Records reveal, however, that she was the 
Veteran's girlfriend (and is now his wife) and it was only 
coincidence that she possesses medical training.  See, e.g., 
VA Psychiatry Note dated in August 2007 (living with his 
girlfriend of four years).  

Regardless, a need for some level of supervision, either by 
family and friends or by a medical professional, would tend 
to support a higher disability rating.  In fact, the record 
does contain a letter dated in March 2006 from the Veteran's 
VA primary care physician indicating that he should "make 
arrangement[s] to live with closer supervision."  There is 
no specific reference to the Veteran's service-connected 
anxiety disorder and associated depressive symptoms as a 
basis for this need for closer supervision.  Notably, VA 
treatment records dated in and around March 2006 make no 
mention of any psychiatric problems.  An August 2006 primary 
care clinic note shows that the Veteran's major concerns are 
his left knee osteoarthritis and increasingly poor vision; no 
psychiatric disorder is even listed in a review of his prior 
medical history.  Given that there is no contemporaneous 
evidence that the Veteran was actively seeking treatment for 
psychiatric problems at the time of the March 2006 letter, it 
is unlikely that closer supervision was requested to help him 
deal with the effects of anxiety and/or depression.  Under 
these circumstances, the March 2006 letter lacks any 
significant probative value as to the Veteran's level of 
psychological functioning at such time.  See Hayes v. Brown, 
5 Vet. App. 60, 69-70 (1993) (it is the responsibility of the 
Board to assess the credibility and weight to be given the 
evidence) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 
(1992)).

On the other hand, there is sufficient evidence of record 
indicating that the Veteran has been able to maintain his own 
activities of daily living throughout this appeal.  And 
despite evidence of "low level depression" and occasional 
panic attacks characterized by chest pressure, he is still 
able to function independently such that he participates in 
extracurricular activities and presents himself for regular 
medical and psychiatric care.  See, e.g., VA Psychiatry Note 
dated in July 2008 ("continues to have difficulty with 
anxiety and low level depression").  Finally, the Board 
notes that the lay and medical evidence of record is silent 
for any indication that the Veteran's anxiety disorder is 
manifested by such severe depression and/or anxiety that he 
exhibits obsessional rituals, grossly inappropriate behavior, 
or has contemplated suicidal ideation.  

Evidence dated throughout this appeal reflects that the 
Veteran reports an irritable mood and that he is easily 
angered; this symptomatology has been confirmed by his then-
girlfriend, now-wife.  There is no suggestion, however, that 
his anger problems have risen to a physical level such that 
they are more consistent with impaired impulse control as 
contemplated by a 70 percent disability rating.  See 
38 C.F.R. § 4.130, Diagnostic Code 9400.  Furthermore, the 
Board observes that the Veteran managed to cultivate a long-
term romantic relationship during this appeal which 
eventually progressed to marriage.  Thus, it is difficult to 
imagine that his level of irritability and anger was 
significant enough to be quantified as severe at any time 
during this appeal, and thus more consistent with a 70 or 100 
percent disability rating.  

The Veteran's depressed mood, anxiety with occasional panic 
attacks, and increased irritability and short-temperedness 
all certainly affect his ability to establish and maintain 
effective interpersonal relationships.  However, the evidence 
in the instant appeal does not demonstrate an inability to 
establish and maintain such relationships.  As such, a higher 
disability rating is not shown to be warranted.  See 
38 C.F.R. § 4.130, Diagnostic Code 9400.

As noted previously, the Veteran has managed to maintain a 
long-term romantic relationship throughout this appeal which 
progressed to a live-in situation and eventual marriage.  
Moreover, he has consistently described his relationship with 
his wife as "good."  He reported no difficulties in his 
social functioning at the May 2005 VA examination, and 
indicated that he has "a lot of friends."  The Board 
acknowledges that the more recent record is somewhat scant 
regarding his current social functioning.  It does appear, 
however, that his social functioning decreased following the 
May 2005 VA examination as evidenced by his testimony at the 
June 2007 Board hearing that he didn't socialize very much 
and that most of his interaction was with the woman with whom 
he lived.  Although the Board acknowledges this diminished 
social interaction, it finds that his social functioning 
still remained at a level more consistent with a 50 percent 
disability rating.  For example, following the June 2007 
Board hearing there is evidence that the Veteran continued to 
report enjoying activities such as bowling and golfing.  See 
VA Psychiatry Note dated in December 2007.  Such activities 
tend to be more social than a number of solitary-type 
hobbies.  Moreover, it appears from his VA treatment records 
that he discontinued his participation in bowling and golfing 
not because of a diminished interest, but as a function of 
his financial situation.  See VA Psychiatric Examination 
Report dated in August 2008.  

Furthermore, even if the Veteran did experience a diminished 
interest in social activities which he previously enjoyed, 
the Board finds it extremely significant that his 
relationship with his live-in girlfriend flourished into a 
marriage during this appeal.  Such an accomplishment is so 
significant that the Board finds it outweighs any decrease in 
the number of social connections or activities and is 
indicative of some ability to establish and maintain personal 
relationships.  See Hayes, 5 Vet. App. at 69-70.  Thus, the 
amount of social impairment associated with his service-
connected anxiety disorder is not significant enough to 
warrant a higher disability rating.

The Veteran contended throughout this appeal that his 
service-connected anxiety disorder prevents him from 
obtaining and maintaining employment, thereby suggesting that 
his disability is characterized by total or near-total 
occupational impairment.  The record indicates that he 
retired from his job as a self-employed limousine driver in 
1995 following a quintuple bypass surgery for coronary artery 
disease.  He is now in receipt of disability benefits from 
the Social Security Administration as he has been found to be 
disabled due to coronary artery disease.  He testified in 
March 2009 that he had tried to obtain employment in the area 
of logistics in 2001 but was unable to secure any jobs; 
thereafter he was notified following back surgery in 2005 
that he was physically unable to work.  

Despite his multiple nonservice-connected physical 
disabilities, the Veteran contends that if he was able to 
return to work, his anxiety would prevent him from doing so 
because he "occasionally loses control."  See Board Hearing 
Transcript dated in March 2009.  Unfortunately, he has not 
been specific as to how he loses control and what effect this 
has on his ability to perform a job, and the Board observes 
that there is no additional lay or medical evidence of record 
which suggests that his anxiety disorder in any way severely 
impacts his occupational functioning.  The May 2005 VA 
examiner noted that it appeared that anxiety did have 
"minimal effect on his work," but certainly such impairment 
does not rise to the level contemplated by a disability 
rating in excess of 50 percent.  

The Board acknowledges that panic attacks while driving would 
certainly impact his former occupation as a limousine driver.  
However, as previously mentioned, the Veteran has reported no 
more than one attack per week.  Therefore, it is difficult to 
understand how this can be said to cause more than a moderate 
impact on even this Veteran-specific job.  In sum, the 
competent evidence demonstrates that the Veteran retired from 
his previous employment for reasons unrelated to his service-
connected anxiety disorder.  And while his current symptoms 
would likely cause some impairment in occupational 
functioning, the evidence of record does not demonstrate such 
severe impairment as to contemplate a higher disability 
rating.  See 38 C.F.R. § 4.1 (2009) (the purpose of the 
Rating Schedule is to compensate for decreases in earning 
capacity due to service-connected disabilities).  

The Board recognizes that the Veteran is competent to provide 
evidence regarding the symptomatology he experiences and that 
it must consider such lay evidence in making its 
determination.  See Jandreau v. Nicholson, 492 F.3d 1372, 
1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 
1337 (Fed. Cir. 2006).  However, as a layperson the Veteran 
is not competent to provide opinions requiring medical 
knowledge, such as whether his symptoms satisfy particular 
diagnostic criteria.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Furthermore, competency must be distinguished from 
weight and credibility, which are factual determinations 
going to the probative value of the evidence.  Rucker v. 
Brown, 10 Vet. App. 67 (1997).  Thus, his assertions alone 
are not competent medical evidence that provides a basis for 
the assignment of a higher disability rating for his service-
connected anxiety disorder.  His lay statements have already 
been discussed above, and the Board finds such statements, 
when viewed in conjunction with the medical evidence of 
record, support no more than a 50 percent disability rating.  
See Hayes, 5 Vet. App. at 69-70.

In sum, the Board concludes that the Veteran's current 50 
percent disability rating most closely approximates his 
impairment due to an anxiety disorder.  In this regard, the 
lay and medical evidence of record establishes no more than 
moderate social and occupational impairment due to symptoms 
such as depressed mood, anxiety with once a week panic 
attacks, circumstantial speech, and chronic sleep impairment.  
The Board acknowledges that the evidence demonstrates that 
the Veteran began to seek regular psychiatric care, including 
the use of psychotropic medications, approximately halfway 
through this appeal, and that he self-reported a diminished 
interest in many of his previous social activities.  However, 
as discussed above, these circumstances did not represent an 
increase in the severity of his anxiety disorder significant 
enough to warrant an increase to the next higher disability.  
See 38 C.F.R. § 4.130, Diagnostic Code 9400.  Therefore, 
staged ratings are not appropriate in the present case.  See 
Hart v. Mansfield, 21 Vet. App. 505 (2007); see also 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

In reaching its decision, the Board has considered the 
benefit-of-the-doubt rule; however, a preponderance of the 
evidence is against the assignment of a higher disability 
rating, and therefore, does not apply.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

The above determination is based upon application of the 
Rating Schedule to the Veteran's service-connected 
disability.  The purpose of the Rating Schedule is to 
compensate a veteran for the average impairment in earning 
capacity resulting from his service-connected disability.  
38 C.F.R. § 4.1.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illness proportionate to the severity of the disability.  Id.  
However, in exceptional cases where schedular disability 
ratings are found to be inadequate, consideration of an 
extra-schedular disability rating commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities may be made.  
The governing norm in an exceptional case is a finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  Id.; see also Thun v. Peake, 22 Vet. App. 111, 
115 (2008).  

Pertinent to the Board's determination, the evidence in this 
case does not show such an exceptional disability picture 
that the available schedular rating for mental disorders is 
inadequate.  A comparison between the level of severity and 
symptomatology of the Veteran's anxiety disorder with the 
established criteria found in 38 C.F.R. § 4.130 shows that 
the rating criteria reasonably describes his disability level 
and symptomatology.  As discussed above, the rating criteria 
considered focuses on the impact of the Veteran's mental 
disorder on his occupational and social functioning as well 
as any service-connected cognitive or behavioral problems.  
Furthermore, even if the available schedular rating for the 
disability is inadequate (which it manifestly is not), the 
Veteran does not exhibit other related factors such as those 
provided by the regulation as "governing norms."  In this 
regard, the record does not show that he has required 
frequent hospitalizations for his disability during the 
present appeal period.  As for any marked interference with 
employment, the Veteran is not working and it does not appear 
that this is due in any significant part to his anxiety 
disorder.  

In short, there is nothing in the record to indicate that the 
disability picture associated with this service-connected 
disability is not contemplated by the schedular rating 
criteria, nor is there any indication that it causes 
impairment with employment over and above that which is 
contemplated in the assigned schedular rating.  The Board 
therefore has determined that referral of this case for 
extra-schedular consideration pursuant to 38 C.F.R. 
3.321(b)(1) is not warranted.  See 38 C.F.R. § 3.321(b)(1); 
Thun, 22 Vet. App. at 116.





	(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to a disability rating in excess of 50 percent 
for an anxiety reaction is denied.



____________________________                        
___________________________
        MICHELLE L. KANE			      MILO H. HAWLEY 
        Veterans Law Judge,			     Veterans Law 
Judge,
     Board of Veterans' Appeals			Board of 
Veterans' Appeals

____________________________
DAVID WIGHT
Acting Veterans Law Judge,
Board of Veterans' Appeals





 Department of Veterans Affairs


